DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because (at line 5) “pair sides” should be --pair of sides--.
Claim 1 is objected to because (at line 8) “another side of the par” should be --the other side of the pair--.
Claim 8 is objected to because (at line 3) “and” should be deleted, and (at line 5) “width and” should be --width; and--.
Claim 10 is objected to because “cover adhesive” should be --cover the adhesive--. 
Claim 11 is objected to because “strip of foam” should be --foam strip--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 – are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (2018/0223544). 
1.	Campbell teaches a system 10 for underlayment of flooring on a subfloor, the system comprising: 
at least two foam panels 30 and 40 each of the foam panels having a top surface adapted to be placed under the flooring and a bottom surface adapted to be placed on the subfloor, each of the panels further having a pair of sides 34 and 46, one of the pair of sides having an understep surface 46A extending between an upper edge portion and a lower edge portion, the understep surface is spaced apart and parallel to the top surface (Fig. 2); the other side of the pair of panels having an overstep 34B 

2-3.	Campbell teaches the system of Claim 1, Campbell further comprising a strip of adhesive tape applied to either the understep surface or overstep portion (para. 29, “a tape with a peelable liner may be secured to the either the inner face 34B of the first end portion 34 of the first underlayment sheet 30 or to the inner face 46B of the second end portion 46. In such embodiments, the peelable liner can be removed and the first end portion 34 pressed against the second end portion 46 to secure a first end portion 34 of a first underlayment sheet 30 to a second end portion 46 of a second underlayment sheet 40”). 

4.	Campbell teaches the system of Claim 1, Campbell further teaching the width of the understep surface is equal to the width of the overcut surface (para. 26, Figs. 1-3).

5.	Campbell teaches the system of Claim 1, Campbell further teaching the upper edge portion of the overstep portion has a height equal to a height of the lower edge portion of the understep portion (para. 24, Figs. 1-3).

6.	Campbell teaches the system of Claim 1, Campbell further teaching the upper edge portion of the understep portion and overstep portion and the height of the lower edge portion are equal (para. 24, Figs. 1-3).

7.	Campbell teaches the system of Claim 1, Campbell further teaching the overstep portion of one of the at least one panel is positioned over the understep portion of another panel (Fig. 2 and 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Slocum (4,788,808).
8.	Campbell teaches a method of forming a foam panel for an underlayment system comprising:
forming an under step 16 of a foam strip having a top surface, the under step having a predetermined depth and width;
forming an overstep portion 14 having a predetermined width and depth; and 

Campbell does not disclose the under step formed by removing a top surface at one edge of foam strip with a cutting wheel to remove a portion of the top surface or removing the bottom surface at an opposite edge of the strip to form the overstep portion. 
Slocum (Fig. 3) discloses that it is old in the art to form an under step 26 by removing a surface (the bottom surface) at one edge (the bottom edge) of a foam strip (siding panel) with a cutting wheel 51 to remove a portion of the surface (col. 6, lines 2-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the steps by removing a top surface at one edge of the foam strip with a cutting wheel to remove a portion of the top surface or removing the bottom surface at an opposite edge of the strip to form the overstep portion for manufacturing efficiency and dimensional accuracy. 

9-10.	Campbell in view of Slocum teaches the method of Claim 8, Campbell further comprising applying an adhesive strip with a release liner applied to cover the adhesive (“a tape with a peelable liner”, para. 29) to either the understep or overstep.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Slocum and in further view of McCain (6,780,485). 
11.	Campbell does not expressly teach that the foam strip of is coiled into a roll after the release liner is applied. Campbell teaches that a strip is coiled into a roll after a release liner 66 is applied (claims 9 and 11 and Figs. 2 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coil the foam strip into a roll after the release liner is applied because a coiled strip without a liner would stick together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633